Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
All of the X-references cited in the International Search Report have been considered.  None is anticipatory or meet the claims.

Possible Status as Continuation-in-Part
This application repeats a substantial portion of prior US 11018302, filed 7/19/16, and adds additional disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
This application is not fully supported by 302'.  The filing date of this application is determined as 04/23/21.

Claim Objections
Claim(s) 1 and 12 is/are objected to because of the following informalities:  colons  are recommended to be removed after “consisting of”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim(s) 3-4, 6, and 9-11 (is)are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims 3 and 9-11 recite the limitation of “complex”, R1, R2, X1, and X2.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claim(s) 1-12 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of US 11018302.  	
‘302 (claims 1-17) meets instant claims 1-12 in an anticipatory manner, because it discloses the random copolymer having the claimed monomers, molecular weight, intended use  and properties:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
. The laundry list case law may apply to meet instant claim 1.
	
Claim(s) 1-18 is (are) rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of 17/238415, 1-20 of 17/238450,  1-12 of 17/238523, 1-13 of 17238533, 1-12 of 17238430, 1-12 of 17238578, 1-15 of 17238595, or 1-12 of 17238609. This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.	
‘415 (claims 1-17)/ ‘450 (claims 1-20)/‘523 (claims 1-12)/ ‘533 (claims 1-13)/’430 (claims 1-12)/ ‘578 (claims 1-12)/ ‘595 (claims 1-15)/  ‘609 (claims 1-12)     meets instant claims 1-12 in an anticipatory manner, because it discloses the random copolymer having the claimed monomers, molecular weight, intended uses and properties.  The laundry list case law may apply to meet instant claims.

	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-12 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan et al. (US 20180026193).
Pan (claims, abs., examples) discloses

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


Claim(s) 1-8 and 12 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US 20150114468).
Kim (claims, abs., examples, 20, 137-141, 162, 179-187) discloses a random copolymer as an active layer for PV comprising the following generic and exemplary structures of:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Mn=43.1k.


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale
and 

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
Mn=0.5k-1M.

    PNG
    media_image14.png
    200
    400
    media_image14.png
    Greyscale

	In light of this, one of ordinary skill would at once envisage selecting the aforementioned X4=X3=S and y=0=z and formula 4 (or 31) to anticipate claims 1-8, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
Kim is silent on the intended use of claims 6-8.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed copolymer structures, and the disclosed copolymer would inherently be capable of performed the claimed intended use.

Claim(s) 1-8 is(are) rejected under 35 U.S.C. 102(a)(1) as being anticipated by Itoh et al. (US 20060057426).
Itoh (claims, abs., examples, 8, 10, 16-17) discloses a random copolymer of

    PNG
    media_image15.png
    200
    400
    media_image15.png
    Greyscale
having Mw=10k-500k for OELD
wherein Y is thiophene, bithiophene, terthiophene, benzo [c] thiophene, dibenzothiophene, biphenyl, naphthalene, anthracene, pyrene, terphenyl, carbazole, triphenylene, chrysene, benzanthracene, bipyridine, terpyridine, pentacene, benzofuran, dibenzofuran, benzimidazole, indene, quinoline, phenanthroline, benzothiazole, fluorene, 9,9 Diarylfluorene and / or 9,9-Dialkylfluoren is selected.
In light of this, one of ordinary skill would at once envisage selecting the aforementioned Y=bithiophene to anticipate claims 1-8, because a genus may be so small that, when considered in light of the totality of the circumstances, it would anticipate the claimed species or subgenus. For example, it has been held that a prior art genus containing only 20 compounds and a limited number of variations in the generic chemical formula inherently anticipated a claimed species within the genus because “one skilled in [the] art would... envisage each member ” of the genus. In re Petering, 301 F.2d 676, 681, 133 USPQ 275, 280 (CCPA 1962).
Itoh is silent on the intended use of claims 3-4 and 7-8.  Case law holds that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See MPEP 2111.02, In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). In this particular case, no compositional difference between the claimed and disclosed copolymer structures, and the disclosed copolymer would inherently be capable of performed the claimed intended use.

	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766